UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 Form 10-Q/A Amendment No.1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 24, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6383 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 54-0850433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) (804) 649-6000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Larger accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock as of July 29, 2012. Class A Common shares: Class B Common shares: EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Company’s Quarterly Report on Form 10-Q for the period ended June 24, 2012 (the Form 10-Q), as filed with the Securities and Exchange Commission on August 3, 2012, is to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T.Exhibit 101 to this report furnishes the following items from the Company’s Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Consolidated Condensed Balance Sheets as of June 24, 2012 and December 25, 2011, (ii) the unaudited Consolidated Condensed Statements of Operations for the three and six Months ended June 24, 2012 and June 26, 2011, (iii) the unaudited Consolidated Condensed Statements of Cash Flows for the six months ended June 24, 2012 and June 26, 2011, and (iv) the unaudited Notes to Consolidated Condensed Financial Statements. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. 1 Item 6.Exhibits Documents that are not physically filed with this report are incorporated herein by reference to the location indicated. (a) Exhibits Exhibit No. Description Location Section 302 Chief Executive Officer Certification Previously filed on Form 10-Q for the quarterly period ended June 24, 2012 Section 302 Chief Financial Officer Certification Previously filed on Form 10-Q for the quarterly period ended June 24, 2012 32 Section 906 Chief Executive Officer and Chief Financial Officer Certification Previously filed on Form 10-Q for the quarterly period ended June 24, 2012 101.INS XBRL Instance Document Filed herewith 101.SCH XBRL Taxonomy Extension Schema Document Filed herewith 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Filed herewith 101.LAB XBRL Taxonomy Extension Label Linkbase Document Filed herewith 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEDIA GENERAL, INC. DATE:August 30, 2012 /s/ Marshall N. Morton Marshall N. Morton President and Chief Executive Officer DATE:August 30, 2012 /s/ James F. Woodward James F. Woodward Vice President - Finance and Chief Financial Officer 3
